F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 29 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SANDRA L. GERHARDSTEIN,

                Plaintiff-Appellant,

    v.                                                   No. 99-1021
                                                     (D.C. No. 98-M-695)
    AMEX ASSURANCE COMPANY,                               (D. Colo.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Sandra L. Gerhardstein appeals from an order of the district court

granting defendant’s motion for summary judgment in this diversity action.   1



We affirm.

      Ms. Gerhardstein’s husband, Anthony C. Gerhardstein, died due to acute

epiglottitis. He was on a flight from Seattle to Denver when he began

experiencing respiratory distress. Paramedics were present and in attendance

when the plane landed in Denver, but Mr. Gerhardstein stopped breathing within

five minutes of getting off the plane. He was taken to a local hospital where he

died two days later following the withdrawal of life-support.

      Mr. Gerhardstein had charged his plane ticket on his corporate American

Express card and, as a result, defendant, AMEX Assurance Company, provided

business travel accident insurance on his life. Ms. Gerhardstein brought this

action alleging that the policy covered her husband’s death.

      The district court granted defendant’s motion for summary judgment

holding that the lack of in-flight emergency medical personnel able to attend to

Mr. Gerhardstein was not an accident covered by the terms of the policy. “       We

review the entry of summary judgment de novo, drawing all reasonable inferences

in favor of the nonmovants.” Hulsey v. Kmart, Inc., 43 F.3d 555, 557 (10th Cir.

1994). The moving party must show there is no genuine issue as to any material


1
      The parties agree that the substantive law of Missouri governs this case.

                                           -2-
fact and it is entitled to judgment as a matter of law. See id. The nonmovant

must establish, at a minimum, an inference of the presence of each element

essential to the case. See id.

        The policy states that coverage is provided if a “Covered person sustains

Bodily Injury as a result of an Accident which occurs while” a passenger in a

common carrier on a covered trip. Appellant’s App. at 40. The parties agree that

Mr. Gerhardstein was a passenger, was on a common carrier, and was on a

covered trip. The parties disagree as to whether he sustained a bodily injury

which was the result of an accident. The policy defines bodily injury as an injury

which

        1.    is caused by an Accident, and

        2.    occurs solely and independently of any other cause, except illness
              directly resulting from, or medical or surgical treatment rendered
              necessary by such injury, and

        3.    occasions the death or dismemberment within 365 days from the date
              of the Accident.

Id. at 37.
       An “accident” is “an unexpected event which causes Bodily Injury.”          Id. 2

The policy excludes “[i]llness, sickness, disease, physical or mental infirmity, or


2
        Ms. Gerhardstein urges that we adopt the definition of the word “accident”
as set forth in various Missouri cases. However,         “if a term is defined in the
policy, that definition is part of the contract and controls.”       Ball v. Benefit Trust
Life Ins. Co. , 704 S.W.2d 677, 680 (Mo. Ct. App. 1986)           . Here, the term is
defined in the policy and that definition controls.

                                            -3-
any medical or surgical treatment for such conditions, unless treatment of the

condition is required as the direct result of a covered Bodily Injury . . . .”     Id.

at 41.

         Ms. Gerhardstein admits that epiglottitis is an illness or disease and was

a factor in her husband’s death. Nevertheless, she maintains that her husband’s

death was an accident covered by the policy because he was unable to obtain

immediate medical care.

         We agree with the district court that the fact that medical personnel were

not present to handle a medical emergency which may arise on a commercial

airliner during flight does not satisfy the policy definition of “accident.” We

further note that everyone boarding a plane is aware that, should an emergency

arise, prompt medical attention will more than likely be unavailable. While no

one anticipates needing such attention, the fact that in-flight emergency medical

care is unavailable is not unexpected or unforeseeable.

         The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                           Entered for the Court



                                                           Stephen H. Anderson
                                                           Circuit Judge

                                              -4-